Citation Nr: 1118365	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a disability evaluation in excess of 30 percent for atopic dermatitis prior to April 13, 2009.  

3.  Entitlement to a disability evaluation in excess of 60 percent for atopic dermatitis from April 13, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Anchorage, Alaska.  

In May 2007, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  

In April 2008, the Board remanded this matter for further development.  

In a January 2010 rating determination, the Appeals Management Center (AMC), acting on behalf of the RO, increased the Veteran's disability evaluation for his atopic dermatitis from 30 to 60 percent and assigned an effective date of April 13, 2009.  As a result of the AMC's actions, the Board has listed the issues as such on the title page of this decision. 


FINDINGS OF FACT

1.  Any current COPD is not of service origin.  

2.  Throughout the appeal period, the Veteran's atopic dermatitis has required the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  COPD was not incurred in, aggravated by, or presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


2.  The criteria for a 60 percent evaluation for atopic dermatitis, and no more, have been met throughout the course of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


COPD

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that one of the bases for the Veteran's claim is the theory that service connection is warranted based on a special presumption regarding exposure to herbicide agents.  Specifically, under the provisions of 38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. The diseases listed shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6).

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007).

A review of the Veteran's service treatment records reveals that he was seen with complaints of a cold in July 1970.  A diagnosis of viral upper respiratory infection  (URI) was rendered at that time.  In March 1974, the Veteran was seen with complaints of cold symptoms for three months.  He was noted to have no known allergies.  A diagnosis of viral URI was rendered at that time.  Later that month, the Veteran was again seen for continued complaints of cold symptoms.  Physical examination revealed that his chest was clear.  A diagnosis of viral URI was again rendered.  At the time of a March 18, 1974, follow up visit, the Veteran was again noted to have cold symptoms.  A chest x-ray performed at that time was within normal limits.  It was the examiner's impression that the Veteran had allergic rhinitis and sinusitis.  

There were no complaints of cold symptoms/URIs noted thereafter.  

At the time of a February 1975 reenlistment examination, normal findings were reported for the lungs and chest.  On his February 1975 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had chronic or frequent colds or asthma.  He checked the "yes" boxes when asked if he had or had ever had shortness of breath, pain or pressure in chest, and a chronic cough.  In the "notes" section of the report it was indicated that the Veteran had shortness of breath, chronic cough, and pain in his chest due to smoking for the past twenty years.  

At the time of a June 1977 VA examination, normal findings were reported for the respiratory system.  The record is de void of any complaints or findings of respiratory problems in the years immediately following service.  

In his July 2006 substantive appeal, the Veteran indicated that COPD was a slow moving disease that took a long time to progress.  He noted that while on the USS Wrangell he was exposed to dust when bomb casings were dropped and broken.  He stated that lead paint and asbestos were virtually everywhere.  He further noted that while aboard the USS Ajax, he spent a majority of his time chipping, grinding, sanding, mixing and applying paint throughout the ship.  He also noted serving four hour fire watches, at which time he was exposed to burnt paint fumes, welding fumes, and smoke during dry dock retro fit.  The Veteran further reported that while at Camp Tien-Sha Danang he spent the first six months repairing FM transmitters.  This caused him to inhale smoke and various solvent fumes used in cleaning.  He also indicated that he was exposed to Agent Orange.  The Veteran further reported being exposed to Carbon Tet, burnt components, burnt insulation, and a large amount of military insect killer while at Crow Landing, California.  He also noted being involved in extensive fiberglass repair on two boats while stationed there.  

At his May 2007 hearing, the Veteran testified that even though he smoked, it was his contention that his COPD arose from the chemicals he was exposed to while in the Navy.  The Veteran again reported loading and unloading bombs from a ship and being exposed to dust.  He also noted exposure to paint dust while performing sanding and chipping duties aboard the USS Ajax.  The Veteran stated that he started smoking at 17 and did not become a heavy smoker until after his service.  He testified that it was his belief that the chemical exposure and paint dust was the primary cause of his COPD.  He also noted having been exposed to asbestos.  The Veteran further stated that he cleaned electrical parts as a technician while in the service.  

In April 2008, the Board remanded this matter for further development, to include a VA examination, with the examiner being requested to render an opinion as to whether it was at least as likely as not that any current lung disorder was related to the Veteran's period of service.  

In addition to the VA examination being performed, treatment records were obtained in conjunction with an award for Social Security disability benefits.  The Board notes that the Veteran was found to be disabled for Social Security purposes, with the primary diagnosis being COPD.  The disability was found to have begun as of September 10, 1999.  Treatment records obtained in conjunction with the Social Security award include a March 1997 report, prepared for Social Security purposes, from N. Loftin, M. D.  In his report, he noted that the Veteran had moderately severe obstructive pulmonary disease probably related to long term cigarette smoking.  In treatment records accompanying the report, it was indicated that the Veteran had been a two pack per day smoker for the past 30 years.  

In April 2009, the Veteran was afforded the requested VA examination.  At the time of the examination, the Veteran reported that he was very short of breath and had to carry an oxygen tank wherever he went.  He noted that it was his belief that his COPD arose from exposure to Agent Orange.  The Veteran stated that he started smoking when he was 9 years old and reported that he stopped smoking approximately seven years ago.  Following examination, the examiner rendered a diagnosis of COPD.  He noted that the main factors responsible for this were the Veteran's sedentary lifestyle, excessive weight and deconditioning, and long term history of heavy smoking.  

The examiner indicated that the Veteran suffered from COPD.  He noted that the Veteran related a history of multiple environmental exposures during Vietnam and during the rest of the time serving in the military.  These exposures included dust, asbestos, wood, and possibly Agent Orange.  The examiner observed that the Veteran reported starting smoking at age 9 and discontinued smoking at age 55.  He had an 80 pack per year, 44 year history of smoking.  

The examiner noted that smoking was the most important risk factor for developing COPD.  He stated that the main factor in developing COPD was chronic tobacco smoking.  He observed that in Western countries 80 to 90 percent of the cases of COPD were from smoking.  The examiner noted that not everyone who smoked developed COPD, but chronic smokers had at least a 30 percent chance after 25 years of smoking.  The Veteran had smoked for 44 years.  The examiner noted that severe and prolonged exposure to dust found in mining, textile industries, and chemicals such as Cadmium, isocyanates, and welding fumes had been linked to the development of COPD.  He also observed that workers, who besides smoking were also exposed to fibers, particles, and gases, were more prone to develop COPD.  He noted that the effect of occupational/environmental exposures to the lungs appeared to be substantially less clear than the strong and clear effect of cigarette smoking.  

The examiner indicated that after reviewing the claims folder, the medical records, medical literature, and interviewing the Veteran, it was his opinion, with a reasonable degree of medical certainty, that the main factor contributing to the Veteran's COPD condition was his many years of heavy smoking.  He opined that the Veteran's condition was less likely to be related to his exposure during military service.  The examiner then listed the medical literature he had reviewed in support of his opinion.  

The Board notes that attempts to obtain additional treatment records from Elmendorf AFB for the time period from 1976 to 1998, per the Board's request in the April 2008 remand, have been unfruitful.  In a January 2011 memorandum, it was noted that all procedures to obtain these records had been appropriately followed and that all attempts had been exhausted and were futile.  

The Board notes that the Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).

COPD is not listed among the diseases subject to the presumption of service connection.  Hence, presumptive service connection for COPD cannot be provided on the basis of the Veteran's exposure to Agent Orange.  A claimant is not precluded, however, from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Further, the availability of presumptive service connection for some conditions based on Agent Orange exposure, does not preclude service connection for other unlisted conditions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The claimant may support with affirmative medical opinion evidence his claim for service connection for COPD as due to AO exposure.

As to service connection for COPD, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to lung disorder/COPD.  The Board notes that the Veteran was treated for URIs on several occasions during service but that these resolved, with the lungs and chest being reported as normal at the time of a February 1975 examination.  The Board does note that the Veteran checked the "yes" boxes when asked if he had shortness of breath, a chronic cough, and pain in his chest, but that these were found to be as a result of cigarette smoking in the notes sections of the report.  

Next, post-service evidence does not reflect symptomatology associated with COPD/lung problems until many years after discharge.  In this regard, the Board notes that normal findings for the respiratory system were reported at the time of the June 1977 VA examination.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that the Veteran did not have a lung disorder/COPD during service and had normal findings for the lungs and chest at his February 1975 reenlistment examination.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial reported findings of COPD.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Also of note is the fact that the Veteran did not raise a claim of service connection for COPD until 2005, over 29 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's COPD to his active service, including exposure to Agent Orange.  The VA examiner indicated it was less likely than not that the Veteran's COPD was related to his period of service.  His opinion was provided after a complete review of the claims folder and an examination of the Veteran.  He also supplied detailed rationale for his opinion.  

The Board has also considered the Veteran's statements asserting a nexus between his COPD and active duty service, to include exposure to AO.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's current COPD developed in service or is due to any event or injury in service, including as a result of exposure to AO in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Atopic Dermatitis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected atopic dermatitis is evaluated by analogy under 38 C.F.R. § 4.118, DCs 7899-7806.

A 10 percent rating is available under DC 7806 for dermatitis or eczema affecting at least 5 percent but less than 20 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration for less than 6 weeks during the past 12-month period.  A 30 percent rating is available for dermatitis or eczema affecting 20 to 40 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is available for dermatitis or eczema affecting more than 40 percent of the entire body or exposed areas of the body or requiring constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

The Veteran's application for an increased evaluation was received in March 2005.  

Treatment records obtained in conjunction with the Veteran's claim reveal that at the time of a July 2004 outpatient visit, the Veteran was noted to be using Clobetasol, a corticosteroid, on a nightly basis.  In an August 2004 treatment record, it was indicated that the Veteran had three prescriptions remaining for Clobetasol and that the last prescription had been filled in July 2004.  Treatment with Clobetasol was again noted at the time of a December 2004 visit.  

At the time of his September 2005 VA examination, the Veteran reported having constant itching.  He stated that he could not stop scratching and that this caused damage to his skin.  The Veteran was noted to be taking anti-itch pills and using skin cream.  Physical examination revealed that the Veteran's skin disorder covered about 10 percent of his body.  The examiner noted that the Veteran's skin disorder was mildly disfiguring.  

In a December 2005 treatment record, it was noted that the Veteran was still being prescribed Clobetasol twice a day on an as needed basis.  

At the time of a September 2006 VA examination, it was noted that the Veteran had been treated with topical steroids in several different forms and with oral prednisone for flares for brief periods of time.  The Veteran was noted to be on Cordran tape and Lidex cream.   The Veteran reported last being on oral steroids in March 2006.  A diagnosis of chronic atopic dermatitis involving 50 percent of the total skin surface requiring topical steroid agents chronically and systemic steroids one to two times per year was rendered.  The Veteran was also noted to have whitish granular macerated skin of the glans penis and foreskin compatible with recurrent yeast infection likely due to episodic steroid use.  

At the May 2007 hearing, the Veteran's representative noted that the examiner found that the Veteran's skin disorder covered 50 percent of the total body at the time of the September 2006 VA examination.  The Veteran testified that he was treated mostly with topical creams and that he was given an oral steroid on occasion, a few times per year.  

Additional treatment records obtained in conjunction with the Veteran's claim reveal that he continued to be prescribed Clobetasol and Ketoconazole cream.  

At the time of an April 2009 VA examination, performed in conjunction with the April 2008 remand, the Veteran was noted to have atopic dermatitis.  Ointment application was noted to be constant and the Veteran was reported to have been prescribed oral prednisone on an intermittent basis three times per year, with each course lasting five days.  The treatment was noted to be systemic and to be a corticosteroid.  Weight gain was a side effect of the treatment.  The examiner noted that the amount of exposed areas affected was greater than 5 percent but less than 20 percent.  He further stated that the percent of the total body that was affected was greater than 5 percent but less than 20 percent.  

Based upon the above evidence, the Veteran has been prescribed, and used on an almost continuous basis, Clobetasol, a corticosteroid.  Furthermore, at the time of the September 2006 VA examination, the Veteran's skin disorder was noted to cover 50 percent of his total body.  As such, the criteria for a 60 percent evaluation for the time period prior to April 13, 2009, were met.  

The Veteran has been assigned the highest possible schedular disability evaluation.  In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In this case, the preponderance of the evidence is against a rating in excess of 60 percent.
 
In cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability, an extraschedular rating may be considered.  38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which there is an exceptional or unusual disability picture, with such related factors as marked interference with employment, or frequent periods of hospitalization, that makes it impractical to apply the regular standards of the rating schedule.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's atopic dermatitis do not necessitate referral of the rating of that disability to designated VA officials for consideration of an extraschedular rating.  The Veteran has not been hospitalized for his skin disorder throughout the appeal period.  The evidence also does not demonstrate that the effects of his skin disability caused marked interference with employment or are beyond the industrial impairment expected with the assigned schedular rating.  The Board notes that the Veteran has been found by Social Security to be disabled as a result of his nonservice-connected COPD.  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention, which is shown in this case, are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not show in this case is that the manifestations of the Veteran's service-connected skin disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, an extraschedular evaluation is not warranted in this case.



Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's status has been substantiated.  

As it relates to the issue of service connection, the Board observes that the RO/AMC, in September 2005, November 2005, and May 2008 letters, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the May 2008 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained insofar as possible.  The Board notes that in conjunction with the April 2008 remand, treatment records relating to the award for Social Security disability benefits were obtained.  The Board further notes that attempts were made to obtain treatment records from Elmendorf AFB for the time period from 1976 to 1998.  These attempts were unfruitful.  All necessary attempts to obtain these records and notification to the Veteran with regard to an inability to obtained these records were documented and performed in accordance with the governing regulations.  As such, the AMC, acting on behalf of the RO, obtained all treatment records identified in the Board remand to the extent possible.  

In conjunction with the Veteran's claim, the matter was referred for a VA examination in April 2009.  The history and information obtained as a result of the examination as well as the opinion rendered are sufficient to properly address the Veteran's claim.  

As to the issue of an increased disability evaluation for atopic dermatitis, the Board observes that the RO/AMC, in September 2005, November 2005, and May 2008 letters, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the May 2008 letter. 

As noted above, all evidence necessary to decide this claim has been obtained insofar as possible.  The Veteran was also afforded several VA examinations, including one in conjunction with the April 2008 remand.  Information obtained from these examinations is deemed sufficient in order to properly rate the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by the representative organization and his testimony at the Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Service connection for COPD is denied.  

A 60 percent disability evaluation for atopic dermatitis, and no more, is granted throughout the course of the appeal.  




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


